Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Bruess on 9/16/2021.
The application has been amended as follows: 
1) In claim 1 at line 4, “the multimode optical fiber adapted for” has been changed to -- the multimode optical fiber connector adapted for—
2) In claim 1 at line 6-8, “determining a first optical output profile from the first multimode optical fiber using a geometrical-optics based model with a linear polarization mode (LP-mode) conforming source replicating the measured launch profile with rays” has been changed to -- determining a first optical output profile from the first multimode optical fiber using a geometrical-optics based model, wherein the first optical output profile conforms to a linear polarization mode (LP-mode) source that replicates a measured output profile--
Allowable Subject Matter
Claims 1-5 are allowed.

After completing a thorough search of independent claims 1, the closest reference to Evans (US 20200241220) discloses a method of determining lateral offset between waveguide thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, method of determining a characteristic of a multimode optical fiber connector including “determining a first optical output profile from the first multimode optical fiber using a geometrical-optics based model, wherein the first optical output profile conforms to a linear polarization mode (LP-mode) source that replicates a measured output profile; determining a coupled amount of light from the first multimode optical fiber into the second multimode optical fiber based on the first optical output profile and the at least one of a lateral offset, an axial offset and an angular offset for the multimode optical fiber connector; estimating an optical loss for the multimode optical fiber connector based on the coupled amount of light from the first multimode optical fiber to the second multimode optical fiber” along with other limitations of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886